               Case 20-31920 Document 86 Filed in TXSB on 04/21/20 Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                           § Chapter 11
In re:                                                     §
                                                           § Case No. 20-31920 (DRJ)
ECHO ENERGY PARTNERS I, LLC                                §
                                                           §
                   Debtor.                                 §
                                                           §

                               DEBTOR’S EXHIBIT AND WITNESS
                                 LIST FOR HEARING SET FOR
                                  APRIL 22, 2020 AT 11:00 A.M.


           ECHO ENERGY PARTNERS I, LLC, the Debtor in this chapter 11 case (the “Debtor”),

files this Exhibit and Witness List regarding exhibit(s) that may be used or introduced and/or

witnesses that may be called by the Debtor at the hearing 1 scheduled for Wednesday, April 22,

2020, at 11:00 a.m., prevailing Central Time, before the Honorable David R. Jones.

                                             WITNESS LIST

    1. Gregg Laswell, Chief Restructuring Officer, Echo Energy Partners I, LLC

           Debtor reserves the right to call rebuttal witnesses as necessary. Debtor reserves the right

to call any witness identified or called by another party or by the Court. Debtor reserves the

right not to call any witness identified herein. Debtor reserves the right to supplement this

witness list.




           1
           The hearing will be conducted electronically pursuant to Bankruptcy General Order 2020-04. Audio
communication will be by use of a dial-in number. The Dial in Phone Number is (832) 915-1510 and the Conference
Code Number is 205691. Video communication will be by use of the internet site www.join.me. Once connected,
each participant must select to “Join a Meeting.” The code for joining the meeting is JudgeJones. For a complete
version of the Protocol for Emergency Public Health or Safety Conditions, please see Bankruptcy General Order
2020-04 (https://www.txs.uscourts.gov/bankruptcy/genord).
                                                       1

#6159276
             Case 20-31920 Document 86 Filed in TXSB on 04/21/20 Page 2 of 4




                                             EXHIBIT LIST

NO               DESCRIPTION                      Offered   Objection     Admitted/Not
                                                                           Admitted

1.   Declaration of Gregg Laswell, Proposed
     Chief Restructuring Officer, in Support of
     Debtor’s Expedited Motion for Approval
     of Bidding Procedures [Dkt. No. 79]

2.   Echo Energy Partners I, LLC – Bidding
     Procedures [Dkt. No. 8-2]

3.   Notice of Proposed Sale of Assets,
     Auction and Sale Hearing [Dkt. No. 47-2]

4.   Notice of Debtor’s Intent to Assume and
     Assign Certain Unexpired Leases and
     Executory Contracts and Setting Forth the
     Cure Amounts [Dkt. No. 47-3]

5.   Proposed Order Approving Bidding
     Procedures; Approving Procedures for the
     Assumption and Assignment of Contracts
     and Leases; Scheduling Bidding Deadline,
     Auction Date, and Sale hearing Date; and
     Approving Form and Notice Thereof [Dkt.
     No. 8-2]

6.   Notice of Redline of Bidding Procedures
     [Dkt. No. 8]

7.   Notice of Telephonic and Video
     Conference Hearing on Debtor’s
     Expedited Motion for Approval of
     Bidding Procedures [Dkt. No. 76]

8.   Certificate of Service re: Debtor’s
     Expedited Motion for for Approval of
     Bidding Procedures [Dkt. No. 55]

9.   Certificate of Service re: Notice of
     Telephonic and Video Conference
     Hearing on Debtor’s Expedited Motion for
     for Approval of Bidding Procedures [Dkt.
     No. 77]

                                                  2
             Case 20-31920 Document 86 Filed in TXSB on 04/21/20 Page 3 of 4




10. Exhibits filed by any other party

11. Rebuttal or Impeachment exhibits as
    necessary

            Debtor reserves the right to utilize rebuttal exhibits as necessary. Debtor reserves the

    right to supplement this Exhibit List. Debtor reserves the right to use as its own exhibit, any

    exhibit identified or offered by any other party.

                                                  Respectfully Submitted,

                                                  BRACEWELL LLP

                                                  By: /s/ William A (Trey) Wood III
                                                          William A. (Trey) Wood III
                                                          Texas Bar No. 21916050
                                                          Trey.Wood@bracewelllaw.com
                                                          Jason G. Cohen
                                                          Texas Bar No. 24050435
                                                          Jason.Cohen@bracewelllaw.com
                                                          711 Louisiana, Suite 2300
                                                          Houston, Texas 77002
                                                          Telephone: (713) 223-2300
                                                          Facsimile: (713) 221-1212
                                                  PROPOSED COUNSEL FOR DEBTOR AND
                                                  DEBTOR IN POSSESSION




                                                        3
        Case 20-31920 Document 86 Filed in TXSB on 04/21/20 Page 4 of 4




                                CERTIFICATE OF SERVICE
       The undersigned certifies that on April 21, 2020, a true and correct copy of this document
was served by electronic means as listed on the Court’s ECF noticing system.


                                                    /s/ William A. (Trey) Wood III
                                                        William A. (Trey) Wood III




                                                4
